Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 12, 2022, cancelled no claims.  Claims 1, 9 and 16 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
The following limitations requires an interpretation in order to prevent a 35 USC 112, first paragraph rejection:
“an access time of the user device accessing the webpage content” being part of the identification information that is comprised in the request: Interpreted as: a date header field must include time and is an inherent header field in all access requests.  The applicant’s specification makes no mention of the identification information of a request having “an access time of the user device accessing the webpage”. The applicant asserts that support for the limitation can be found in paragraphs 9-11.  Paragraphs 11, 33 and 38 of the applicant’s specification indicates that the service provider can develop location envelopes by tracking user device location over time.  This means that the service provider can determine the time of a request but does not mean the time had to be part of the request itself.  Paragraph 37 indicates that the capture module captures 

Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 

determining whether the identification information matches one or more stored identifiers, the one or more identifiers including at least a location envelope associated with the user and determined; 
generating a real-time reliability metric based on the identification information and the one or more identifiers, wherein the real-time reliability metric comprising a cumulative score which is indicative of a validity of the identification information; and 
providing the real-time reliability metric to at least one bidder, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction and associated with the webpage content. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors as they merely gather information, analyze the information to obtain a result, and provide the result to a bidder in an advertising auction. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from the fact that the claimed a network, a user device, a second electronic device and an exchange are all ancillary additional elements that are outside of the scope of the claimed invention itself and participate in the invention only through insignificant extra-solution activity associated with the receipt and transmission of data; and paragraphs 17-18, and 22 of the applicant specification which discloses that the first electronic device with a processor and a memory storing instructions, the user device, the second electronic device and the exchange are general purpose computers, and that the network is a general purpose network.); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, with the first electronic device associated with a service provider and via a network, a request comprising identification information, the identification information indicating: a user device accessing webpage content; an access time of the user device accessing the webpage content; and a location identifier associated with the user device and indicative of a geographic location of the user device at the access time of the user device accessing the webpage content; and 
providing the real-time reliability metric to at least one bidder who is using a second electronic device different from the first electronic device via the network, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction hosted by an exchange and associated with the webpage content.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8; 10-15 and 17-20 appear to merely further limit the abstract idea by further limiting the additional element of the first electronic device to be a server which is a general purpose computer and also further limiting identifiers and how the identifier is used (claim 2); adding an additional element comprising an additional general purpose computer performing transmitting and receiving steps (claim 3); further limiting the generation of the reliability metric (claims 4, 15, 17 and 20); further limiting the way in which location matching is performed and its role in generating the reliability metric (claims 5-8, 10-14 and 18-19), and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al (PGPUB: US 2015/0089568) in view of Yu (PGPUB: 2017/0337589). 

Claims 1, 9 and 16: Sprague discloses a first electronic device and methods, comprising: 
the first electronic device comprising: a processor; and memory operably connected to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Figs 1a; 1b; Paragraph [0074] through [0077]) including:
receiving, with the first electronic device associated with a service provider and via a network, a request comprising identification information, the Paragraphs 18-19: a trust score is used to allow a device to access a given third party online service provider; 136-138: a third party online service provider is a website provider with web pages; 21 and 94: device identification and a trust score computation is performed for every device and multiple context verification factors are used when identifying the device and computing the trust score; 23 and 95: one context verification factor includes a trusted ID assigned to each of the user devices; 24 and 96: another context verification factor includes a trusted geographic location; 79-80: user requests access to service provider and user device provides the user device’s ID and other context verification factors (e.g. location information); 86: examples of device identifiers; 109: trust score is calculated based on the device being in a specific geographic location; claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location; 142: information related to additional context verification test/factors used in the calculation of a trust score includes  filter results by time of the day or time period or location); 
Paragraph 80: determining confirmation of the device identity using the device ID and additional user context identification; claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location (location envelope)); 
generating a real-time reliability metric based on the identification information and the one or more identifiers, wherein the real-time reliability metric comprising a cumulative score which is indicative of a validity of the identification information (Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device); and 
providing the real-time reliability metric to at least one bidder who is using a second electronic device different from the first electronic device via the network, wherein the real-time reliability metric is accessible by the at least one bidder during a real-time auction hosted by an exchange and associated with the webpage content.
Sprague discloses providing the real-time reliability metric to a second electronic device different from the first electronic device via the network in at least paragraphs 79, 81, and 91. However, this second device is a third party service provider.
paragraphs 29 and 30.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the bidders of Yu in the third party services of Sprague.  The motivation for doing so it to be able to tell the bidders who this user is on a different device, so that the bidders can utilize their known data of the same user on a different device (Yu: Paragraph 31)

Claim 2: Sprague and Yu disclose the method of claim 1, wherein the first electronic device comprises: 
at least a server (Sprague: Paragraph 70) associated with the service provider and further configured to:
associate the one or more identifiers with the user device accessing the webpage content  (Sprague: Paragraph 79: user’s device is given a unique and confidential ID for each relying party when it registers with the device identity server; 86 and 113: device ID assigned during registration process); and 
Sprague: Paragraphs 78, 82 and 92: Device identification required to access services of a third party).

Claims 3, 6, 12, 13, and 17-20: Sprague and Yu disclose method of claim 1, the method of claim 9, and the first electronic device of claim 16, wherein the identification information is received from a third electronic device associated with a publisher of the webpage content while the webpage content is accessed on the user device (Sprague: Paragraphs 42: device identity verification initiated by third party service provider; 82: third party service providers provide web services; 139: third party service provider implementing invention on a website by using code in a web page) and wherein generating the real-time reliability metric further comprises:
comparing the location identifier to the location envelope (Sprague Claim 12: the additional context verification includes a geographic test that matches the geographic location of the device with a trusted geographic location); 
associating a first value with a publisher if the location identifier is within the location envelope; associating a second value with the publisher less than the first value if the location identifier is outside of the location envelope(Sprague Paragraph 96: if the current location is within the trusted geographic locations the trust score is higher and it is lower if the current location is not within the trusted geographic location); and 
Sprague Paragraph 81); 
generating the cumulative score based at least on the plurality of first values and the plurality of second values (Sprague Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; 109: trust score reduced if the access is not from the devices usual geographic location).

Claim 4: Sprague and Yu disclose the method of claim 1, wherein generating the real-time reliability metric is further based on one or more indications of validity associated with one or more prior determinations as to whether additional identification information matched respective identifiers of the one or more identifiers stored in a memory associated with the first electronic device (Sprague: Paragraph 81: first determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information; 71: each device is registered with each third party service provider, and each device ID is unique to each third party service provider).

Claim 7: Sprague and Yu disclose the method of claim 1, wherein generating the real-time reliability metric further comprises: determining a cumulative score, indicative of the validity, based on a plurality of previous determinations as to whether one or more prior location identifiers received by the first electronic device are within the location envelope unique, wherein the one or more prior location Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; 96 and Claim 12: the trust score includes location information which is compared to recalled trusted locations for the device; 109: trust score reduced if the access is not from the devices usual geographic location).

Claim 8: Sprague and Yu disclose the method of claim 1, wherein 
the identification information further comprises an identification code associated with the user device (Sprague Paragraphs 23 and 95: one context verification factor includes a trusted ID assigned to each of the user devices; 86: examples of device identifiers); and 
wherein generating the real-time reliability metric further comprises: determining a first cumulative score indicating the validity of the identification code associated with the user device; determining a second cumulative score indicating the validity of the location identifier; and generating, based at least on a weighted average of the first cumulative score and the second cumulative score, the real-time reliability metric ((Sprague: Paragraph 87: an aggregated weighted score is computed to establish a trust level for the device; (Sprague: Paragraph 81: first determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information). 

Sprague: Paragraphs 42: device identity verification initiated by third party service provider; 79-80: the data is confirmed so it has been extracted; 95-96: identity verification information includes  device id and location information;  Yu: Paragraphs 29 and 30: request is from a third data service provider that is an exchange).

Claim 15: Sprague and Yu disclose the method of claim 14, wherein generating a real-time reliability metric further comprises generating a second electronic file including at least the real-time reliability metric; and wherein providing the real-time reliability metric to at least one bidder during the real-time auction hosted by the exchange comprises at least one of: permitting, via the network and in response to the request, the second electronic file to be accessible to at least one bidder during the real-time auction; or transferring, via the network and in response to the request, the second electronic file to the exchange. (Sprague: Paragraph 81: first file with determination was that the device is valid but did not meet the threshold level of trust required so another trust score calculation process is initiated using additional context information and a second file with the second determination is returned; Yu: Paragraphs 29 and 30: request was from a third data service provider that is an exchange)

Claim 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (PGPUB: US 2015/0089568) in view of Yu (PGPUB: 2017/0337589)  in further view of Mackay (US Patent Number: 9,038,158).

Claims 5 and 10: Sprague and Yu disclose the method of claim 1 and the method of claim 9, wherein determining, by the first electronic device, the location envelope associated with the user device comprises:
capturing, by the first electronic device and based at least in part on a datastore, a plurality of location identifiers (Sprague: Paragraphs 42: device identity verification initiated by third party service provider; the device of the third party service providers receives the contextual information from the user device and make the request to the identity server; 96: additional contextual information includes location information);
determining, based at least on the plurality of location identifiers, the location envelope comprising a central location and a travel radius associated with the user device and storing, by the first electronic device and in the data store, the location identifier associated with the user device .
Sprague and Yu disclose determining, based at least on the plurality of location identifiers, the location envelope comprising a central location associated with the user device and storing, by the first electronic device and in the data store, the location identifier associated with the user device in at least Sprague paragraph 96.

However, the analogous art of Mackay discloses that it is well known for a device identification server to utilize location information of the user device and to determine that the user device is within a location envelope comprising a central location and a travel radius associated with the user device in at least Mackay column 6, lines 23-35 and column 9, lines 2-30.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the travel radius of Mackay, in the location based access permissions of Sprague and Yu.   The rational for doing so is that one of ordinary skill in the art would realize that if each and every specific location were to be used, then the list of trusted locations would include each position within a home, office etc. and that each position would need to be checked individually.  However, using a radius around a trusted position would merely require a check to see if the current position is within said radius of a trusted position.  As such, it would have been clear to one of ordinary skill in the art that using the known technique of Mackay which utilizes an improved access device location determination using a radius around a central position, in the base invention of Sprague and Yu which utilizes the more general location matching would result in an improvement to Sprague and Yu.  As such, it would merely require the use of a known technique to improve a similar method, device, and/or product in the same way.

Sprague: Paragraph 79 and Mackay column 6, lines 23-35 and column 9, lines 2-30)

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are not directed to an abstract idea (under Step 2A, Prong One) because the claims cannot be fairly said to fall into one or more of the grouping enumerated in the 2019 Guidelines.  In support of this assertion the applicant assert that the claims do not focus on mathematical concepts and the generating of real-time reliability metrics and providing metrics to electronic devices during a real-time auction associated with webpage content go far beyond a Mental Process or Certain Method of Organizing Human Activity because the operations cannot be performed in the human mind.  The examiner disagrees. The claims have been identified as belonging to the enumerated grouping of “Certain Method of Organizing Human Activity” which includes advertising, marketing, and sales related activities or behaviors.  There is no requirement that the enumerated category of “Certain Method of Organizing Human Activity” include mathematical 
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are integrated into a practical application under Step 2A, Prong Two because they recite novel functionality to allow for generating real-time reliability metrics and providing the metrics to electronic devices during real-time auction associated with webpage content.  The examiner disagrees. In order to overcome the 35 USC 101 rejection under Step 2A, Prong Two the “additional elements” (those elements outside the identified abstract idea) must responsible for the transformation of the abstract idea into a practical application. The additional elements have been identified as a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange which are just general purpose computers communicating over a network.  There is nothing in the arrangement of devices that are within the scope of the applicant’s claim that can be said to transform the abstract idea into a practical application.  The generating of the metrics and providing of the metrics are part of the abstract idea itself and/or insignificant extra-solution activity. Limitations directed to the abstract idea itself or insignificant extra-solution activity cannot transform an abstract idea into a practical application. Any improvement obtained from limitations included in the abstract idea itself is 
In regards to the 35 USC 101 rejection, the applicant asserts that claims 1-20 are integrated into a practical application under Step 2B because the claims amount to significantly more than an abstract idea in a manner similar to Bascom.  The examiner disagrees.  The claim scope in Bascom clearly recited a content filtering system comprising a local client computer and a remote ISP server. Thus, the claim scope included both of these devices and their claimed functionality. The decision rested on the fact that both of these devices and their functionality resulted in an improvement that operated in a manner different from the way in which content filtering is typically performed because of the specific arrangement of the claimed devices and the specific function that each was 
In regards to the 35 USC 101 rejection, the applicant asserts that the examiner has not supported his decision of well understood routine, and conventional activity with regards to the additional elements of claims 1-20.  The examiner disagrees.  The examiner has cited to an express statement in the specification when he stated  “as evidenced from the fact that the claimed a network, a user device, a second electronic device and an exchange are all ancillary additional elements that are outside of the scope of the claimed invention itself and participate in the invention only through insignificant extra-solution activity associated with the receipt and transmission of data; and paragraphs 17-18, and 22 of the applicant specification which discloses that the first electronic device with a processor and a memory storing instructions, the user device, the second electronic device and the exchange are general purpose computers, and that the network is a general purpose network”.  It is only the identified “additional elements” of a first electronic device with a processor and a memory storing instructions, a network, a user device, a second electronic device and an exchange that require such support under Berkheimer.  There is no requirement under Berkheimer that support be provided for the limitations of the identified 
In regards to the 35 USC 103 rejection, the applicant asserts that Spraque and Yu do not disclose “a user device accessing a webpage content”, “an access time of the user device accessing the webpage content”, and “a location identifier indicative of a geographic location of the user device at the access time of the user device accessing the webpage content”.  The examiner disagrees. Sprague clearly discloses that the user device accessing a webpage content in at least Paragraphs 18-19 where the trust score is used to allow a device to access a given third party online service provider and paragraphs 136-138 where the third party online service provider is a website provider with web pages.  Sprague clearly discloses in at least paragraph 142 that information related to additional context verification test/factors used in the calculation of a trust score includes  filter results by time of the day or time period or location.  Thus, the time of the access is able to be used, just like the access time is able to be used in the applicant’s specification.  The request comprising identification information indicating an access time is subject to the same inherency as supported in the applicant’s specification regarding such subject matter (see Claim Interpretation section above).  According to at least paragraphs 79-80 of Sprague the user requests access to service provider and user device provides the user device’s ID and other context verification factors (e.g. location information).  Finally, it is clear that this information is provided to the device identification system of 
In regards to the 35 USC 103 rejection, the applicant argues that Sprague and Yu do not disclose that the real-time reliability metric provides an indication of the reliability of an advertisement call.  The examiner notes that the applicant claims as currently written do not require that the real-time reliability metric provides an indication of the reliability of an advertisement call.  The claims as currently written require that the real-time reliability metric be indicative of a validity of the identification information which is clearly disclosed by Sprague in at least paragraph 87 where an aggregated weighted score is computed to establish a trust level for the device.  
The applicant further asserts that the real-time reliability metric of Sprague and Yu do not disclose that the information is trustworthy for the intended purpose of connecting a particular "bidder" of advertising space, with 1) a publisher of the advertising space, 2) on a confirmed device, of 3) an intended user, while it is 4) within a range of particular locations, 5) at the time the 
First, the limitation does not further limit the scope of the claimed invention (i.e. the first electronic device).  As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  In the instant case, the real-time reliability metric is provided from the first electronic device to the second electronic device, but the functions of the second electronic device are outside the scope of the claimed invention (i.e. the first electronic device).  Thus, the limitations “wherein the real-time reliability metric is accessible by at least one bidder during a real-time auction associated with the webpage content” is the intended result that is suggested to occur by providing the information, but the claimed invention itself cannot require that this intended result will actually occur.  Therefore, the limitation “wherein the real-time reliability metric is accessible by at least one bidder during a real-time auction associated with the webpage content” is optional and does not limit the scope of the claim as per MPEP 2111.04. 
Second, even though not require to reject the claim, the examiner has provided the prior art of Yu to disclose the provision of the reliability metric to a bidder during a real time action.   As such, the limitations of the claims as currently written have been met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621